The administration account rendered by the defendant in September, 1903, showed that she then had in her hands a considerable residuary estate. It is found that, at that time, debts to the amount of $290 only remained unpaid. It was her duty, as executrix, as soon as she reasonably could, to proceed to a final accounting, and then apply for an order of distribution. Sanford
v. Thorp, 45 Conn. 241. This she did not do. The fact that she had, under her husband's will, the life use of the entire fund is no excuse for the delay. It should have been distributed by her as executrix to herself individually, as life tenant.
She has committed another breach of duty, as executrix, in putting the estate at hazard by entrusting an unfit person, as her agent and assignee, with the title to the whole of it, and in doing this for the purpose of converting a good investment, which she had the right to retain (General Statutes, § 255), into one unsuitable for a trustee to make. This attempt to do what was to the manifest disadvantage of the remaindermen was thwarted by their vigilance; but the finding shows that she still contemplates similar action, and intends to put the fund into such a shape that she can remove it from the State to squander and waste elsewhere.
Under these circumstances, the Superior Court was right in deeming her an unfit person to retain the power of making further sales or transfers of the principal, under present conditions, without first giving adequate security to the other parties in interest; and in providing that, should she not furnish such security, and a trustee be appointed by the Court of Probate, she should transfer all to him. General Statutes, § 311; Langworthy v. Chadwick, 13 Conn. 42. The bond referred to in the will was one to secure her fidelity as executrix. That ordered is one to secure the remainder after a life estate from waste by the life tenant. *Page 414 
It is true that any exercise of her privilege of drawing from the principal is suspended by the judgment; but this is the result of her own misconduct, and the suspension will last no longer than she pleases, whether she furnishes a bond or notifies the Court of Probate that she does not intend to furnish one.
  There is no error.
In this opinion the other judges concurred.